Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 21st, 2022 has been entered.  Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 12 & 20 recite a system, method and device for generating and updating travel itineraries in real-time. The limitations of determining an itinerary, generating notifications, determining and administering adjustments to the itinerary, and providing outputs to and receiving inputs from the client are, under their broadest reasonable interpretation, considered an abstract idea as certain methods of organizing human activity. Specifically commercial or legal interactions.
The aforementioned limitations are directed towards travel itinerary generation and modification, which, given the broadest reasonable interpretation, may be interpreted as at least any one of contract or legal obligations, marketing or sales activities or behaviors, and/or business relations – in this case travel itinerary determination. 
This judicial exception is not integrated into a practical application. In particular, claims 1, 12 & 20 recite additional elements: processor, computer readable medium, instructions, client device, user profile, a generator, an engine, an interface, and a server. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Dependents claims 2-11 & 13-19 are directed to the same abstract idea as independent claims 1, 12 & 20. Claims 2-11 & 13-19 simply further define and specify the method in which the system works. Therefore dependent claims 2-11 & 13-19 simply further narrow the abstract ideas recited in independent claims 1, 12 & 20.
Claims 4, 5, 14 & 15 also recite additional elements: correlation indexes. These additional elements amount to no more than merely executing specialized instructions via generic components to implement the abstract idea. Therefore, claims 4, 5, 14 & 15 are also ineligible. Therefore, dependent claims 4, 5, 14 & 15, for the same reasons presented above for independent claims 1, 12 & 20, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claims 1, 2, 6, 7, 11- 13, 17, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al (Pub. No.: US 2013/0006521 A1) in view of Sahadi et al (Pub. No.: US 2018/0352373 A1) further view of Beynel et al (Pub. No.: WO 2019/174819 A1) further in view of Burgeimer et al (Pub. No.: US 2015/0161570 A1) further in view of Scott et al (Pub. No.: WO 2014/199117 A1).
	Regarding Claim 1, Needham et al teaches: 
A system (See “system” in P: 0006) for dynamically updating travel itineraries, the system comprising a processor (See “processor” in P: 0015 & P: 0064) and a non-transitory computer readable medium (See “memory” in P: 0064) storing instructions such that when the instructions are executed by the processor (See P: 0065, “…non-transitory storage medium having stored thereon instructions which can be used to program a system to perform the instructions.”), the system is configured to:
determine, using a trip generator of the system (See “tour generator” in P: 0027), an itinerary (See P: 0012, “…invention generates a travel route by…”) based on inputs received from a client device associated with a first user (See P: 0015-16, “…acquires a tour start location, a tour end location, a first user travel preference for a first user (explained below), and a tour constraint… A user interface (UI), such as a graphical user interface (GUI), may accept entries for these parameters.”), user profiles associated with other users, (See P: 0051, “…In an embodiment weights may be derived based on multiple people's profiles (e.g., one embodiment of block 221 in FIG. 2). This may be based on deriving a group profile from a set of individual profiles, and then applying that one profile to the application.…”) and a user profile associated with the first user (See P: 0042, “…Based on a prior preference profile created by the user…”), wherein the user profile associated with the first user includes prior travel habits of the first user and preferences of the first user; (See P: 0042, “…Based on a prior preference profile created by the user, a museum… provided in the set because they match (to some degree) preferences of the user and a trip to see them may, along with getting from the Airport to the Square, satisfy the user defined sixty minute time allotment…”),
alerting a user for route corrections and suggestions. (See P: 0043, “An embodiment actually suggests mid-course corrections to the user… the alert may be conveyed via visual and/or audio means.”)
Although Needham et al teaches a system for dynamically updating travel itineraries, Needham et al does not explicitly teach, however Sahadi teaches updating travel itineraries in real-time (See P:  0001 “The present application is a continuation-in-part of U.S. application Ser. No. 15/828,120 filed Nov. 30, 2017 and entitled “Development, Deployment and Real Time Management of Highly Personalized Experiences Occurring at Managed Locations,” and claims the priority benefit of U.S. provisional application No. 62/428,303 filed Nov. 30, 2016 and entitled “Development, Deployment and Real Time Management of Highly Personalized Experiences Occurring at Managed Locations,” the disclosures of which are hereby incorporated by reference,” P:  0055 “FIG. 3 illustrates information flow for real-time management of experiences and personalized itineraries,” P:  0075 “With reference to FIG. 2, the present teachings generally include real time management of highly personalized experiences of customers, their families, traveling companions or the like. The real time management of highly personalized experiences at managed locations can be integrated into many of the operations and offerings at the managed locations. The operations and offerings at the managed locations can include events and entertainment offerings, but also includes fare offered by the location, and transport to and from the managed locations. With regard to transport to and from the managed locations, the real time management of highly personalized experiences of customers 
	management of highly personalized experiences of customers can also connect with sponsors (such as advertisers) so as to be able to provide sponsored content to the customers at the managed locations. The sponsored content can be related in real-time to what is occurring with the user and/or the family of the user, their itinerary, the time of day and many factors relating to placement of sponsored content”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Needham et al the process of updating travel itineraries in real-time as taught by Sahadi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a system where travel itineraries are updated in real-time.
However Needham et al does not teach the following limitations: generate, using a notification engine of the system, a warning signal based on status signals received from the client device, the warning signal indicating at least one of a cancellation of a first event in the itinerary or a delay of the first event in the itinerary; determine, using a scheduling managing engine of the system, an adjustment to be made to the itinerary based on the warning signal, wherein the adjustment includes at least one of: removing a second event from the itinerary, extending a duration of the second event, or swap the second event and a third event in the itinerary; provide, using the live rescheduling engine of the system, the adjustment to the client device; receive, using an application programming interface of the system, a feedback signal from the client device, the feedback signal indicating that the adjustment be made to the itinerary; and adjust, using the live rescheduling engine of the system, the itinerary according to the adjustment.
However with respect to the aforementioned limitations, Beynel et al teaches generating a notification based on a disruption event, indicating a cancellation of an itinerary event. (See P: 0010, “In embodiments, the disruption element is updated to include an indication of the root cause. In embodiments, the root cause relates to a crew delay, a weather condition, a passenger delay, a ground delay, a baggage delay, a baggage loss, a tail assignment, a seasonal schedule change, or a combination thereof. In embodiments, the disruption event corresponds to a travel conveyance servicing the first segment being cancelled, delayed, rescheduled, diverted en-route, reassigned, replaced, or a combination thereof. & P: 0011, “Upon execution by the computing device, the set of instructions cause the system to receive a notification that identifies a disruption element created in response to detection of a disruption event that impacts a segment of an itinerary.”) Determining possible adjustments to be made to the itinerary. (See P: 0011, “A disruption metric that quantifies a relative impact of disruption events on the segment is determined using the data stored in the disruption element. In one embodiment, one or more predefined tables/rules that specify relative impacts of particular disruption events are also used to determine the relative impact of disruption events on the segment. At least one mitigation option among a plurality of mitigation options that reduces the 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to include generating a notification based on a disruption event, indicating a cancellation of an itinerary event, determining possible adjustments to be made to the itinerary and providing the information to a client device, as taught by Beynel, in order to detect a disruption event that impacts a segment of an itinerary. (Beynel, P: 0001)
However Needham et al in view of Beynel et al does not teach the following limitations: determine, using a scheduling managing engine of the system, an adjustment to be made to the itinerary based on the warning signal, wherein the adjustment includes at least one of: removing a second event from the itinerary, extending a duration of the second event, or swap the second event and a third event in the itinerary; 
However with respect to the aforementioned limitations, Burgmeier et al teaches mitigation methods involving schedule modification such as starting an event before another. (See P: 0039, “A rule database for mitigating actions therefore may be used by an embodiment to determine the actions most likely to mitigate the predicted disruption and suggest the same to the user at 403. For example, if the expected travel time to a location of the next meeting included in the current trend list is longer than the time until this meeting, an embodiment may propose modifications at 403 including starting travel right away (and accept being a bit late)…For example, for a lower priority meeting, an embodiment may infer that the optimal starting time for such meeting is 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham in view of Beynel, to include mitigation methods involving schedule modification, as taught by Burgmeier, in order to take proactive steps if a user's trend or activity list is predicted to be disrupted for some reason. (Burgmeier, P: 0017)
However Needham et al in view of Beynel et al further in view of Burgmeier et al does not teach the following limitations: status signals received from the client device, receive, using an application programming interface of the system, a feedback signal from the client device, the feedback signal indicating that the adjustment be made to the itinerary; and adjust, using the live rescheduling engine of the system, the itinerary according to the adjustment.
However with respect to the aforementioned limitations, Scott et al teaches feedback and status signals received from a client device regarding deviations from travel itinerary. (See P: 0041, “asks a traveler to confirm their departure, by SMS, Email, voice or a combination of these. Based on the traveler's feedback, the itinerary monitoring module 206 automatically updates the trip status in the database 204. Examples of the trip status include, but are not limited to, 'Not started', 'In progress', 'Pending arrival', and 'Arrived'.” & P: 0082, “At a step 706, the corresponding responses are checked by way of the travel tracking system 200 against the travel itineraries stored in the database 204 to determine whether there arises a deviation from the travel itineraries. One or more alerts are generated when the deviation of the one or more travel itineraries exceeds one or more alarm thresholds.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham in view of Beynel further in view of 
	Regarding Claim 2, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al in view of Scott et al further teaches: 
The system as claimed in claim 1 (See rejection of claim 1), wherein the status signals include a GPS location of the first user, a GPS location of the first event, a travel time relating to the first event, a current time, a start time of the first event, an end time of the first event, a duration of the first event, or a mode of transportation relating to the first event. (See Scott P: 0030, “Certain types of messages, for example SMS, employ negligible communication system bandwidth and are therefore especially economical to employ when verifying whether a given user is following a prearranged itinerary. The messages may also be alerts showing positive information of accurate location, time and status of the one or more users.” & P: 0043, “The location tracking module 210 is linked to the database 204, the itinerary monitoring module 206 and the flight tracking module 208, and tracks the real-time location of a traveler using his or her mobile phone signals, smartphone and GPS tracking device… If the mobile device 104 has been switched on, the location tracking module 210 determines that the traveler is in the country, and may automatically update the status and location of the traveler in the database 204.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham in view of Beynel further in view of Burgmeier, to include feedback and status signals received from a client device regarding deviations from travel itinerary, as taught by Scott, in order to communicate back and forth with users when implementing travel itineraries and determine deviations. (Scott, Abstract) 
Claim 6, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al in view of Scott et al further teaches: 
The system as claimed in claim 1 (See rejection of claim 1), wherein the warning signal indicates a change in preference of the first user. (See Scott P: 0040, “The itinerary monitoring module 206 can immediately alert the relevant parties by SMS, voice, e-mail, or any other electronic communication when a traveler sends an SOS or fails to confirm successful departure or arrival, or when the itinerary monitoring module 206 registers a deviation from the itinerary or for positive events such as safe arrival or similar.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to signals received from a client device regarding deviations from travel itinerary, as taught by Scott, in order to communicate back and forth with users when implementing travel itineraries and determine deviations. (Scott, Abstract) 
	Regarding Claim 7, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al in view of Beynel et al further teaches:
The system as claimed in claim 1 (See rejection of claim 1), wherein the warning signal indicates an emergency ticket cancellation by a service provider, a calamity associated with the first event, or both. (See P: 0010, “In embodiments, the disruption element is updated to include an indication of the root cause. In embodiments, the root cause relates to a crew delay, a weather condition, a passenger delay, a ground delay, a baggage delay, a baggage loss, a tail assignment, a seasonal schedule change, or a combination thereof. In embodiments, the disruption event corresponds 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to include generating a notification based on a disruption event, as taught by Beynel, in order to detect a disruption event that impacts a segment of an itinerary. (Beynel, P: 0001)
	Regarding Claim 10, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al in view of Beynel et al further teaches:
The system as claimed in claim 1 (See rejection of claim 1), Itinerary determination and places of interest based on user profile. (See rejection of claim 1)
However Needham et al in view of Beynel et al does not teach the following limitations:
wherein determining the itinerary includes determining, using the schedule managing engine of the system, best times to visit at least one of the places of interests based at least in part on the user profiles associated with other users and the user profile associated with the first user.
However with respect to the aforementioned limitations, Sahadi et al teaches best time to visit a place determination. (See P: 0042, “Recommendations of experiences or points of interest (POI) may be made based on user's location, on estimated time for the user to travel to the point of interest, on wait times at the point of interest, on queue lengths at the point of interest, on popularity of the experience/POI, on the user never having been to the experience/POI before, on the user having been to the experience/POI more than a predetermined number of times already (indicating that the user likes the experience/POI), on expected weather at the point of interest, on the experience or point of interest being related to something that the user likes according to profile information concerning the user, on the experience or point of interest 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to optimal visitation time determination, as taught by Sahadi, in order to generate a personalized itinerary and corresponding map for a user within a venue. (Sahadi, Abstract)
	Regarding Claim 11, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al in view of Beynel et al further teaches:
The system as claimed in claim 1 (See rejection of claim 1), configured to: 
Itinerary determination. (See rejection of claim 1)
However Needham et al does not teach the following limitations: provide the client device with a prompt for payment use a reservation and payments managing engine of the system; receive a single payment authorization from the client device using the API; and secure, using the reservation and payments managing engine of the system, tickets for at least one of the places of interest with the single payment authorization.
However with respect to the aforementioned limitations, Beynel et al teaches securing tickets via on a client device interface via payment. (See P: 0058, “Travel reservation process 300 transitions from booking phase 320 to ticketing phase 330 when payment is received for reserved travel services. During ticketing phase 330, at block 331, client device 110 submits a ticket issuance request to search engine 220 via web service 210. The received ticket issuance request identifies a record locator corresponding to a reserved itinerary generated by reservation management 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to include securing tickets via on a client device interface via payment, as taught by Beynel, in order to detect a disruption event that impacts a segment of an itinerary. (Beynel, P: 0001)
		Regarding Claim 12, Needham et al in view of Sahadi, Beynel et al, Burgeimer et al, and Scott et al teaches: 
A method (See “method” in P: 0031) for dynamically updating travel itineraries in real-time, comprising:32 4815-0398-4073 (See rejection of claim 1)
051788-010035USPTdetermining, by a server (See “server” in P: 0048), an itinerary based on inputs received from a client device associated with a first user, user profiles associated with other users, and a user profile associated with the first user, wherein the user profile associated with the first user includes prior travel habits of the first user and preferences of the first user; (See rejection of claim 1)
generating, by the server, a warning signal based on status signals received from the client device, the warning signal indicating at least one of a cancellation of a first event in the itinerary or a delay of the first event in the itinerary; (See rejection of claim 1)
determining, by the server, an adjustment to be made to the itinerary based on the warning signal, wherein the adjustment includes at least one of: removing a second event from the itinerary, extending a duration of the second event, or swap the second event and a third event in the itinerary; (See rejection of claim 1)
providing, by the server, the adjustment to the client device; (See rejection of claim 1)
receiving, by the server, a feedback signal from the client device, the feedback signal indicating that the adjustment be made to the itinerary; (See rejection of claim 1) and 
adjusting, by the server, the itinerary according to the adjustment. (See rejection of claim 1)
	Regarding Claim 13, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 12, Needham et al in view of Scott et al further teaches:
The method as claimed in claim 12 (See rejection of claim 12), wherein the status signals include a GPS location of the first user, a GPS location of the first event, a travel time relating to the first event, a current time, a start time of the first event, an end time of the first event, a duration of the first event, or a mode of transportation relating to the first event(See rejection of claim 2)
	Regarding Claim 17, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al in view of Scott et al further teaches:
The method as claimed in claim 12 (See rejection of claim 12), wherein the warning signal indicates a change in preference of the first user. (See rejection of claim 6)
	Regarding Claim 18, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al in view of Beynel et al further teaches:
The method as claimed in claim 12 (See rejection of claim 12), wherein the warning signal indicates an emergency ticket cancellation by a service provider, a calamity associated with the first event, or both. (See rejection of claim 7)
	Regarding Claim 20, Needham et al in view of Sahadi, Beynel et al, Burgeimer et al, and Scott et al teaches:
A client device associated with a first user, the client device comprising a processor and a non-transitory computer readable medium storing instructions such that when the instructions are executed by the processor in real-time, the client device is configured to:  (See rejection of claim 1)
send inputs to a server; (See rejection of claim 1)
receive, from a trip generator of the server via an application programming interface of the server, an itinerary based on the sent inputs, user profiles associated with other users, and a user profile associated with the first user, wherein the user profile associated with the first user includes prior travel habits of the first user and preferences of the first user; (See rejection of claim 1)
send status signals to the server via the API of the server; (See rejection of claim 1)
receive an adjustment from a live rescheduling engine of the server via the API, the adjustment including at least one of: removing a second event from the itinerary, extending a duration of the second event, or swap the second event and a third event in the itinerary, (See rejection of claim 1)
wherein the adjustment was generated, by a scheduling managing engine of the system, based on the status signals indicating at least one of a cancellation of a first event in the itinerary or a delay of the first event in the itinerary; (See rejection of claim 1)
send a feedback signal to the server via the API, the feedback signal indicating that the adjustment be made to the itinerary; (See rejection of claim 1) and 
receive, via the API, an adjusted itinerary from the server. (See rejection of claim 1)
Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al (Pub. No.: US 2013/0006521 A1) in view of Sahadi et al (Pub. No.: US 2018/0352373 A1) in view of Beynel et al (Pub. No.: WO 2019/174819 A1) further in view of Burgeimer et al (Pub. No.: US 2015/0161570 A1) 
	Regarding Claim 3, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al further teaches:
The system as claimed in claim 1 (See rejection of claim 1), wherein the first user and the other users are in a same cohort, (See “group profile” in P: 0051, “In an embodiment weights may be derived based on multiple people's profiles (e.g., one embodiment of block 221 in FIG. 2). This may be based on deriving a group profile from a set of individual profiles, and then applying that one profile to the application. This may entail optimizing a route for the fictitious "common" person of the group.”)
However Needham et al does not teach the following limitations: wherein a cohort includes individuals in at least one of: a same gender, a same age group, a same geographical region, or similar interests.
However with respect to the aforementioned limitations, Stern et al teaches a group of individuals who aim to travel and have similar interests. (See P: 0011, “In a presently preferred aspect, profiles for a travel party including a plurality of individual travelers can be linked by a request for inclusion or by invitation to form a set of travel party data, either for a specific date of travel or for a date that the application generates after checking the travel parties availability. The linkage to create a travel group can be made between friends, family members, or individuals desiring to travel to a common destination.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to include a group of individuals who aim to travel and have similar interests, as taught by Stern, in order allow for group traveling and picking destination that will appeal to the entire group. (Stern, 0003)
Claim 14, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 12, Needham et al in view of Scott et al further teaches:
The method as claimed in claim 12 (See rejection of claim 12), wherein the first user and the other users are in a same cohort, wherein a cohort includes individuals in at least one of: a same gender, a same age group, a same geographical region, or similar interests. (See rejection of claim 3)
Claims 4, 5, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al (Pub. No.: US 2013/0006521 A1) in view of Sahadi et al (Pub. No.: US 2018/0352373 A1) in view of Beynel et al (Pub. No.: WO 2019/174819 A1) further in view of Burgeimer et al (Pub. No.: US 2015/0161570 A1) further in view of Scott et al (Pub. No.: WO 2014/199117 A1) further in view of Stern et al (Pub. No.: US 2013/0346124 A1) further in view of Wu et al (Pub. No.: US 2018/0211270 A1)
	Regarding Claim 4, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al further in view of Stern et al teaches the limitations of claim 3, Needham et al further teaches:
The system as claimed in claim 3 (See rejection of claim 3), Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al further in view of Stern et al teaches the limitations of claim 3, Needham et al further teaches: 
wherein the first user and the other users are in a same cohort, (See “group profile” in P: 0051, “In an embodiment weights may be derived based on multiple people's profiles (e.g., one embodiment of block 221 in FIG. 2). This may be based on deriving a group profile from a set of individual profiles, and then applying that one profile to the application. This may entail optimizing a route for the fictitious "common" person of the group.”)
wherein the first user and the other users being in the same cohort indicates that the first user and the other users have similar user correlation indexes.
However with respect to the aforementioned limitations, Wu et al teaches clustering index for users with similar attributes and behaviors. (See P: 0037, “In particular, the analysis module 112 manages mapping of each offer option (e.g., an offer that was selected by previous users) from the historical user data to an offer cluster (e.g., cluster index) created by the cluster engine 102 by analyzing a dataset of historical user data (e.g., historical offer accepting records) that represents user purchasing behavior. As a result, an accepted offer identifier of the offer option is replaced with a corresponding offer cluster index identifier.” & P: 0038, “In particular, the behavior analysis module 114 applies clustering algorithms in order to group users into user clusters where the users in the same user cluster share similar attributes and/or interactions.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to include clustering index for users with similar attributes and behaviors, as taught by Wu, in order to identify and suggest useful information that is of potential interest to users by observing user behaviors. At the same time, maximizing profits and minimizing risks in a business. (Wu, P: 0002)
	Regarding Claim 5, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al further in view of Stern et al further in view of Wu et al teaches the limitations of claim 4, Needham et al further teaches:
The system as claimed in claim 4 (See rejection of claim 4), wherein the first user and the other users are in a same cohort, (See “group profile” in P: 0051, “In an embodiment weights may be derived based on multiple people's profiles (e.g., one embodiment of block 221 in FIG. 2). This may be based on deriving a group profile from a set of individual profiles, and then applying that one 
However Needham et al does not teach the following limitations: wherein user correlation indexes are determined by a recommendation engine of the system using an unsupervised learning approach where users in the same cohort have the same user correlation index.
However with respect to the aforementioned limitations, Wu et al teaches a behavior analysis module that trains and learns modules for user clusters. (See P: 0038, “In operation 210, user clusters are extracted and an individual classification model is trained for each user cluster. In example embodiments, the behavior analysis module 114 trains/learns classification models for the user clusters. In particular, the behavior analysis module 114 applies clustering algorithms in order to group users into user clusters where the users in the same user cluster share similar attributes and/or interactions. A classification model is trained for each user cluster, which maps the user purchasing behavior to offer clusters.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to include a behavior analysis module that trains and learns modules for user clusters, as taught by Wu, in order to identify and suggest useful information that is of potential interest to users by observing user behaviors. At the same time, maximizing profits and minimizing risks in a business. (Wu, P: 0002)
	Regarding Claim 15, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al further in view of Stern et al teaches the limitations of claim 14, Needham et al further teaches:
The method as claimed in claim 14 (See rejection of claim 14), wherein the first user and the other users being in the same cohort indicates that the first user and the other users have similar user correlation indexes. (See rejection of claim 4)
	Regarding Claim 16, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al further in view of Stern et al further in view of Wu et al teaches the limitations of claim 15, Needham et al further teaches:
The method as claimed in claim 15 (See rejection of claim 15), wherein user correlation indexes are determined using an unsupervised learning approach where users in the same cohort have the same user correlation index. (See rejection of claim 5)
Claims 8, 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Needham et al (Pub. No.: US 2013/0006521 A1) in view of Sahadi et al (Pub. No.: US 2018/0352373 A1) in view of Beynel et al (Pub. No.: WO 2019/174819 A1) further in view of Burgeimer et al (Pub. No.: US 2015/0161570 A1) further in view of Scott et al (Pub. No.: WO 2014/199117 A1) further in view of Kaushish et al (Pub. No.: WO 2017/175163 A1) 
	Regarding Claim 8, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al further teaches:
The system as claimed in claim 1 (See rejection of claim 1), Itinerary determination. (See rejection of claim 1)
However Needham et al does not teach the following limitations: wherein determining the itinerary includes optimizing, using the schedule managing engine of the system, commute time between places of interest selected for the itinerary.
However with respect to the aforementioned limitations, Kaushish et al teaches optimizing travel route based on time required to travel. (See Pg. 9, L 5 – 14, “…the travelling route may be related to at least one of a distance and a time required to travel one place from another in the itinerary based on the at least one parameter configured by the at least one user device [1100A, 1100B, 1100C]. Further, the distance matrix builder [1256] may be configured to configured to provide the optimal travelling route in at least one of a static mode and a dynamic mode…)

	Regarding Claim 9, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 1, Needham et al further teaches:
The system as claimed in claim 1 (See rejection of claim 1), Itinerary determination. (See rejection of claim 1)
However Needham et al does not teach the following limitations: wherein determining the itinerary includes optimizing for opening and closing hours of the places of interest using the schedule managing engine of the system.
However with respect to the aforementioned limitations, Kaushish et al teaches optimizing travel route based on parameters including opening and closing timings. (See Pg. 5, L 13 – 18, “Moreover, the present invention also encompasses different parameters that may be considered by the system and may be automatically fetched by the system for creating the itinerary. The different parameters as used herein may include, but are not limited to, a traffic condition, a weather condition, a visitation timings of a particular place, a cost associated with each day of the trip, kid friendly, and pet friendly, an opening and a closing timing for the at least one place and any different parameter which may be obvious to a person skilled in the art.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system, of Needham, to optimizing travel route based on parameters including opening and closing timings, as taught by Kaushish, in order to optimize the itinerary based on at least one geographic location. (Kaushish, Abstract)
Claim 19, Needham et al in view of Beynel et al further in view of Burgeimer et al further in view of Scott et al teaches the limitations of claim 12, Needham et al further teaches:
The method as claimed in claim 12 (See rejection of claim 12), wherein determining the itinerary includes optimizing commute time between places of interest selected for the itinerary. (See rejection of claim 8)
Response to Arguments
Applicant's arguments filed January 21st, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “the principle operation of Needham is clearly directed towards an embodiment, the tour constraint is based on both time and distance constraints”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that Needham and the other prior art of record fails to disclose “the information such as tokenizing and hybrid sentiment analysis as provided by the inventor for this patent application” (p. 14, para. 2) (emphasis in original).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “tokenizing and hybrid sentiment analysis”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR ZEROUAL/Primary Examiner, Art Unit 3628